Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.  This is a final action on the merits in response to the reply received 12/24/2020.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Srinivasan fails to disclose obtaining a flag for the block based on the flag for the macroblock having a certain value. The examiner respectfully disagree. Srinivasan discloses a syntax for a macroblock layer in [0022]. Data for macroblock is interpreted as information for subblock in [0071]. [0077] discloses signaling the motion vector for EACH macroblock. The signaling is interpreted as information for subblock. [0079] further discloses the macroblock layer syntax. [0080] discloses MVdata element which is interpreted as macroblock data with a value. Rejection is maintained.
Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s)  3-8, 10-15, 17-19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 20050013372 A1-Srinivasan (hereinafter referred to as “Sr”).
Regarding claim 3, Sr discloses a method for decoding a bitstream by a video decoding apparatus (Fig. 3), the method comprising:
obtaining, by the video decoding apparatus from the bitstream, first information for a current block, the first information specifying whether the bitstream contains transform coefficient information for the current block ([0094], wherein flag indicates whether transform coefficients are present for the block); 
obtaining, by the video decoding apparatus from the bitstream, second information for a sub-block of the current block based on the first information having a first value([0095], wherein values is 1; discloses a syntax for a macroblock layer in [0022]. Data for macroblock is interpreted as information for subblock in [0071]. [0077] discloses signaling the motion vector for EACH macroblock. The signaling is interpreted as information for subblock. [0079] further discloses the macroblock layer syntax. [0080] discloses MVdata element which is interpreted as macroblock data with a value ), the second information of the sub-block specifying whether the bitstream contains transform coefficient information for the sub block ([0094], wherein flag indicates whether transform coefficients are present for the macroblock. The macroblock contains multiple sub-blocks); 
;obtaining, by the video decoding apparatus from the bitstream, the transform coefficient information for the sub-block based on the second information of the sub-block having the first value ([0095], wherein values is 0);
obtaining, by the video decoding apparatus, residual data of the sub-block based on the obtained transform coefficient information ([0007], [0046] residual); and 
reconstructing, by the video decoding apparatus, the sub-block based on the obtained residual data ([0063], wherein reconstructing the residual data).
Regarding  claim 4, Sr discloses the method according to claim 3, wherein the first value is 1 ([0095], value 1).
Regarding claim 5, Sr discloses the method according to claim 3, wherein the bitstream contains no transform coefficient information for the current block based on the first information having a second value ([0095]).
Regarding claim 6, Sr discloses the method according to claim 3, wherein the bitstream contains no transform coefficient information for the sub-block based on the second information of the subblock having a second value ([0095]).
Regarding claim 7, Sr discloses the method according to claim 5, wherein the second value is 0 ([0095]).
Regarding claim 8, Sr discloses the method according to claim 3, wherein the current block is partitioned into a plurality of sub-blocks based on a transform block unit for performing an inverse-transform operation ([0065], inverse).
Regarding claim 10, analyses are analogous to those presented for claim 3 and are applicable for claim 10, wherein a decoding unit (Fig. 3, element 380), inverse transform unit (Fig. 3, element 360)
Regarding claim 11, analyses are analogous to those presented for claim 4 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 5 and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 8 and are applicable for claim 15.
Regarding claim 17, analyses are analogous to those presented for claim 3 and are applicable for claim 17 (encoding is the reversal of decoding).
Regarding claim 18, analyses are analogous to those presented for claim 3 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 3 and are applicable for claim 19, wherein encoding unit (element 280), inverse transform unit (element 266)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050013372 A1-Srinivasan (hereinafter referred to as “Sr”), in view of Patent 5689312-Kim.
Regarding claim 9, Sr discloses the method according to claim 3, 
Sr fails to disclose wherein the current block has a size equal to or greater than 32x32.
However, in the same field of endeavor, Kim discloses wherein the current block has a size equal to or greater than 32x32 (COLUMN 1, lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method disclosed by Sr to disclose wherein the wherein the current block has a size equal to or greater than 32x32 as taught by Kim, to improve the coding efficiency of a video signal (column 1, lines 5-10, Kim).
Regarding claim 16, analyses are analogous to those presented for claim 9 and are applicable for claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487